Citation Nr: 0911787	
Decision Date: 03/30/09    Archive Date: 04/08/09	

DOCKET NO.  04-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The appellant had active service from October 1976 to March 
1977.  He also had periods of service with the Army National 
Guard in the years thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Albuquerque that denied entitlement to the benefit 
sought.  The case was previously before the Board in July 
2006 at which time it was remanded for further development.  
The requested actions have been accomplished to the extent 
possible and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

The appellant lacks basic eligibility for VA compensation 
benefits under Title 38 of the United States Code for 
reported injury or disease incurred during alleged 
participation in the New Mexico State Penitentiary riot in 
February 1980.


CONCLUSION OF LAW

There is no basic eligibility for VA compensation benefits 
under U.S.C. Title 38 for injury or disease incurred during 
the appellant's participation in the New Mexico State 
Penitentiary riot in February 1980 as a state National 
Guardsman activated under Title 32.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for PTSD.  He claims 
to have experienced significant stressors in Santa Fe, New 
Mexico, in February 1980 as a member of the New Mexico State 
National Guard involved in quelling the New Mexico State 
Penitentiary riot.  He essentially argues that his period of 
duty with the Army National Guard during that time in 
February 1980 is qualifying service for VA compensation 
benefits.  He and his representative essentially argue that 
his service during the riot in 1980 qualifies as active duty 
for VA purposes because it was Federal service.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, Naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the 
active military, Naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, Naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  "Active military, Naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces of the United States.  
38 C.F.R. § 3.6.

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, 
compensation, Dependency and Indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, certificate of release or discharge from active 
duty, or original certificate of discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) The evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In the instant case, there is no indication the appellant's 
National Guard service for the prison riot in February 1980 
was federalized.  Because this is so, National Guard 
personnel activated for participation in controlling the riot 
at the prison in February 1980 are not eligible for Title 38 
benefits.  

The Board notes that "Title 32" status is not the same as 
"Federal status."  With Title 32 status, the personnel 
remains under the control of the States, whereas control is 
with the Federal Government with activation of National Guard 
personnel under 10 U.S.C. § 12304.  National Guard troops are 
typically funded through their individual States.

In view of the above, the Board finds that the appellant does 
not have qualifying service for the period in question.  As 
such, the Board may not reach the issue of entitlement to 
service connection for PTSD.  The Board concludes that the 
appellant is not considered a "Veteran" for purposes of 
entitlement to VA benefits predicated on his participation in 
the New Mexico State Prison riots in February 1980.  The 
Board notes that the record contains National Guard Bureau 
Form 23 which is the Army National Guard retirement credits 
record.  That form reveals that in 1980, the appellant had 
active duty, active duty training, or full-time training duty 
in 1980 only from August 2 to August 16.  Regardless, the 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Because the claim is denied as a matter of law, VA's duty to 
notify and assist in the development of the claim is not for 
application.


ORDER

Basic eligibility for VA compensation benefits is not shown 
for reported National Guard service during the New Mexico 
State Prison riot in February 1980 and the claim for service 
connection for PTSD is therefore denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


